        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 1 of 31



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

EDMUND EDWARD WARD,                                       )
             Plaintiff                                    )
V.                                                        )   CIVIL ACTION NO.
                                                          )   1:16-cv-12543-FDS
ERNST J. SCHAEFER, M.D.,                                  )
                Defendant.                                )   May 4, 2020

   MEMORANDUM IN OPPOSITION TO MOTION FOR SUMMARY JUDGMENT

       The Defendant, Dr. Ernst J. Schaefer, as his doctor, diagnosed the Plaintiff, Edmund

Edward Ward, in Massachusetts with a rare disorder causing chronic kidney disease. He

published Mr. Ward’s diagnosis. He misrepresented to Mr. Ward that an experimental

enzyme therapy was the “therapy of choice” and would reverse his kidney disease in order

to induce him to enroll as a research protocol subject at the National Institutes of Health

(“NIH”). Dr. Schaefer lobbied legislators and the Food and Drug Administration (“FDA”),

revised the Protocol which included him as a Principal, and booked Mr. Ward’s flights. He

took research samples of Mr. Ward’s blood at his company’s laboratory in Massachusetts,

and he prepared an article discussing the results of the Protocol for publication. He

thereafter contracted to research the prevalence of conditions like Mr. Ward’s with the

company that made the enzyme, and he published the results of that research.

       Mr. Ward’s hemodialysis was delayed while his kidney disease, already at stage V,

continued to worsen during the Protocol. When he did begin hemodialysis, the repeated

venipunctures at the NIH damaged his veins and led to recurrent stenosis, thromboses, and

surgeries. Mr. Ward has presented definite, competent evidence of these facts to rebut the

Motion for Summary Judgment filed by Dr. Schaefer on April 13, 2020, Doc. 190, and

therefore summary judgment is improper. See Advanced Flexible Circuits, Inc. v. GE

Sensing & Inspection Techs. GmbH, 781 F.3d 510, 516 (1st Cir. 2015).

       In his motion, Dr. Schaefer claims he was not involved in the Protocol, owed Mr.
        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 2 of 31



Ward no doctor-patient duty, and received no benefit from Mr. Ward’s participation in the

Protocol. He further claims that Mr. Ward suffered no harm as a result of his participation

in the Protocol. These are genuine issues and disputes of material fact as to each and every

one of the Counts pleaded, and summary judgment must therefore be denied.

        Summary judgment is only appropriately granted when, with “all facts in the

record, as well as all reasonable inferences”5 drawn in favor of the nonmovant, “there is no

genuine issue of material fact, and the moving party is entitled to judgment as a matter of

law.” Perry v. Roy, 782 F.3d 73, 77–78 (1st Cir. 2015) (emphasis added and internal

citations omitted).6 Mr. Ward accordingly objects to the Motion to Summary Judgment filed

by Dr. Schaefer as follows:

I. BACKGROUND

A. Dr. Schaefer diagnoses Mr. Ward.



5In addition to the reasonable inferences to be drawn in Mr. Ward’s favor, the Court has reserved
the issue of an adverse inference jury instruction regarding Dr. Schaefer’s admitted destruction of
documents and email in this case. Doc. 182. Dr. Schaefer’s admitted destruction of evidence further
militates in favor of denying his motion.
6 “The district court's role is limited to assessing whether there exists “evidence [ ] such that a
reasonable jury could return a verdict for the nonmoving party. Showtime Entm't, LLC v. Town of
Mendon, 769 F.3d 61, 69 (1st Cir.2014).” Perry, supra, at 78. That is, “[s]ummary judgment is proper
only if there can be but one reasonable conclusion as to the verdict and the evidence is so one-sided
that one party must prevail as a matter of law.” Cont'l Grain Co. v. Puerto Rico Mar. Shipping Auth.,
972 F.2d 426, 431 (1st Cir. 1992) (internal quotation marks and citation omitted). “Summary
judgment is inappropriate if the evidence is sufficiently open-ended to permit a rational fact finder to
resolve the issue in favor of either side.” Ahmed v. Johnson, 752 F.3d 490, 495 (1st Cir. 2014)
(internal quotation marks and citation omitted). “[I]f the credibility of the movant's witnesses is
challenged by the opposing party and specific bases for possible impeachment are shown, summary
judgment should be denied and the case allowed to proceed to trial.” E.E.O.C. v. Union Independiente
de la Autoridad de Acueductos y Alcantarillados de Puerto Rico, 279 F.3d 49, 56 (1st Cir. 2002)
(citation omitted). “When, as is the case here, the facts support plausible but conflicting inferences on
a pivotal issue in the case, the judge may not choose between those inferences at the summary
judgment stage.” McGurn v. Bell Microproducts, Inc., 284 F.3d 86, 93–94 (1st Cir. 2002), (citing
Coyne v. Taber Partners I, 53 F.3d 454, 460 (1st Cir.1995); FEDERAL PRACTICE AND PROCEDURE,
supra, § 2725 at 433–37 (“If the evidence presented on a motion for summary judgment is subject to
conflicting interpretations, or reasonable people might differ as to its significance, summary
judgment is improper.”) (alterations omitted). See also Goddard v. Kelley, 629 F.Supp.2d. 115 (D.
Mass. 2009) (Saylor, C.J.); Seymore v. Johnson, 2017 Fair Empl.Prac.Cas. (BNA) 54, 756, 2017 WL
706603, at *2 (D. Mass. Feb. 22, 2017) (Saylor, C.J.).


                                                   2
        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 3 of 31



       Mr. Ward was born with familial lecithin:cholesterol acyltransferase (“LCAT”)

deficiency (“FLD”), a rare genetic disorder under which patients have low high-density

lipoprotein cholesterol (“HDL”) and suffer from corneal opacity and renal disease. Plaintiff’s

Statement of Disputed Material Facts, ¶¶ 8, 19 (“Facts”). For patients with FLD,“[t]here is

no effective treatment except for dialysis or renal transplantation, and the disease can

rapidly reoccur in the transplanted kidney.” Id.

       On September 7, 2007, the National Institutes of Health (“NIH”) licensed to

AlphaCore Pharma, LLC a patent for the use of the enzyme recombinant LCAT for

decreasing the accumulation of cholesterol in arteries in a human subject not suffering from

FLD. Id., ¶¶ 22, 23 (“Facts”). In 2008 AlphaCore Pharma, LLC executed a Cooperative

Research Development Agreement (“CRADA”) with the National Heart, Lung and Blood

Institute (“NHLBI”) Lipid Metabolism Section, Dr. Alan Remaley, Principal Investigator, to

“determine the possible clinical utility of LCAT supplementation or replacement as a

treatment” for FLD and acute coronary syndrome. Id., ¶ 23. That year, the NIH provided $

240,129.00 in grants to AlphaCore Pharma, LLC to produce recombinant LCAT enzyme and

inject it in mice to demonstrate HDL cholesterol elevation. Id., ¶ 23.

       On May 13, 2010, Mr. Ward’s nephrologist, Dr. Bijan Roshan, noted that Mr. Ward

had extremely low HDL and corneal opacity, and referred him to Dr. Om P. Ganda of the

Joslin Diabetes Center for a lipid assessment. Id., ¶ 16. Dr. Ganda ordered lipid studies at

Defendant Dr. Schaefer’s Boston Heart Diagnostics Corporation laboratory, which

confirmed Mr. Ward’s diagnosis of familial LCAT deficiency. Id., ¶¶ 17-18. Dr. Roshan

referred Mr. Ward to Defendant Dr. Schaefer concerning a diagnosis of LCAT deficiency

and Mr. Ward requested an appointment to discuss therapeutic options. Id., ¶ 21.

B. Dr. Schaefer discusses recombinant LCAT and publishes a report on Mr. Ward.

       In June 2010 Defendant Dr. Schaefer attended the European



                                              3
        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 4 of 31



Atherosclerosis Society Meeting, where he discussed Mr. Ward’s diagnosis of FLD at length

with an AlphaCore Pharma, LLC executive. Id., ¶ 28. On June 23, 2010, Dr. Schaefer wrote

that he planned to call Dr. Remaley, and Dr. Remaley replied: “Please let me know how I

can help. As you know we have [a] collaboration with AlphaCore for developing

recombinant LCAT as a therapy. We hope to start a clinical trial sometime next year.” Id.

       On September 30, 2010, Dr. Schaefer presented a case report he authored

concerning his diagnosis of Mr. Ward, and listed Mr. Ward as a co-author when he

published the next year, despite Mr. Ward having no role in the article as a “co-author.” Id.,

¶ 8. Dr. Schaefer further developed a personal relationship with Mr. Ward, including by

paying Mr. Ward $ 500.00 monthly as a consultant of Boston Heart Diagnostics

Corporation, inviting Mr. Ward repeatedly to his home for events, and appointing him the

director of the Familial Dyslipidemia Foundation, which Dr. Schaefer serves as Medical

Consultant and Boston Heart Diagnostics Corporation serves as the Sponsor. Id., ¶¶ 53, 82.

C. Dr. Schaefer lobbies for Mr. Ward to receive recombinant LCAT.

       On February 29, 2012, Dr. Schaefer wrote Dr. Remaley inquiring about the status of

recombinant LCAT in LCAT deficiency. Id., ¶ 30. At this point in time, Dr. Remaley’s

animal studies were not completed showing the effects of recombinant LCAT on FLD at the

time the Protocol began or until after it had concluded. Id., ¶ 25. Dr. Schaefer inquired

repeatedly about whether Mr. Ward could receive recombinant LCAT on March 6, 2012,

April 10, 2012, June 12, 2012, and June 28, 2012. Id., ¶¶ 30, 32.

       At the same time, with his renal function worsening, Mr. Ward consulted

nephrologists regarding renal replacement, and the creation of a fistula for hemodialysis

access was advised. Id., ¶¶ 66-7. On April 17, 2012, Mr. Ward underwent a radiocephalic

arteriovenous fistula procedure for hemodialysis access. Id., ¶ 67. On September 25, 2012,

Dr. Schaefer wrote Dr. Remaley, Mr. Ward, and Mr. Ward’s sister, that “the therapy of



                                              4
        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 5 of 31



choice is enzyme replacement which hopefully will be available to him in January.” Id., ¶

30. However, for FLD, “[t]here is no effective treatment except for dialysis or renal

transplantation, and the disease can rapidly reoccur in the transplanted kidney.” Id.

       On September 27, 2012, Dr. Schaefer sent Dr. Remaley and Mr. Ward two letters.

The first was sent to the FDA and urged approval of recombinant LCAT enzyme, a “very

important and potentially life-saving therapy for patients with documented [FLD].” Id., ¶

34. The second was sent to Mr. Ward, for him to send to Senators Kerry and Markey,

urging approval of the enzyme, as he would “probably require dialysis in the next 6-12

months unless I can get replacement therapy that should help prevent my kidneys from

failing.” Id. After the FDA responded, Dr. Schaefer wrote that he would coordinate with

AlphaCore Pharma, LLC and Dr. Remaley about getting “compassionate use” for Mr. Ward.

Id. AlphaCore Pharma LLC and the NIH could not proceed with a planned Phase 1 study of

recombinant LCAT in FLD patients like Mr. Ward due to a clinical hold placed by the FDA

pending further safety data. Facts, ¶ 33.

D. Dr. Schaefer revises the Protocol drafts.

       On October 25, 2012, Rebecca Bakker-Arkema of AlphaCore Pharma, LLC sent Dr.

Schaefer and Dr. Remaley a first draft Protocol for compassionate use of the recombinant

LCAT enzyme ACP-501. Id., ¶ 36. That draft Protocol defined Dr. Schaefer as the “home

physician” and provided that he would administer infusions to Mr. Ward in Massachusetts.

Id, ¶ 37. Dr. Schaefer and Rebecca Bakker-Arkeman and Bruce Auerbach of AlphaCore

Pharma, LLC corresponded regarding further details of the Protocol, and, on November 26,

2012, Rebecca Bakker-Arkeman of AlphaCore Pharma, LLC sent a second draft Protocol to

Dr. Schaefer entitled “Expanded access use of intravenous ACP-501 in one subject with

Familial (lecithin:cholesterol acyltransferase [rhLCAT]) Deficiency”. Id. This draft defined

Dr. Schaefer as a Medical Monitor and Physician Co-Investigator, and Dr. Schaefer sent it



                                              5
        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 6 of 31



to Mr. Ward, noting it was the Protocol that would be submitted to the FDA Id.

       On December 7, 2012, Dr. Robert Shamburek, designated the Principal Investigator

in the Protocol, submitted a revised Protocol to the FDA that removed reference to Dr.

Schaefer, but retained references to the “home physician.” Id., ¶ 38. The “home physician”

was to monitor Mr. Ward, which Dr. Schaefer did, and to provide treatment throughout the

Protocol. Id., ¶ 61. Unlike prior drafts, this Protocol was never sent to Mr. Ward.

E. Mr. Ward enrolls in the Protocol.

       Mr. Ward was admitted to the NIH on January 6, 2013 and signed a “General

Admission Consent” on that date, that was not specific to the Protocol. Id., ¶¶ 45, 46.

Despite not signing a Protocol-specific informed consent, Mr. Ward was subject to

screening procedures under the Protocol between January 6, 2013 and January 11, 2013.

Id., ¶¶ 45-6. Dr. Schaefer was present at the NIH during Mr. Ward’s evaluation. Id., ¶ 56.

Mr. Ward returned to the NIH and executed an Informed Consent document dated January

24, 2013, although he has no recollection of reviewing it or signing it. Id., ¶ 47. That

Informed Consent document purported to set forth the procedures, and risks of the Protocol,

but because of its failures and deficiencies, it did not protect human subjects. Id., ¶¶ 48-50.

F. Mr. Ward suffers atrial fibrillation and viral syndrome.

       Mr. Ward was known to be at risk for developing atrial fibrillation during the

Protocol. Id., ¶ 59. His electrocardiogram results were borderline six days before he

received his third infusion of recombinant LCAT enzyme, but he became abnormal on

February 8, 2013, one day after his third infusion . Id. Mr. Ward suffered atrial fibrillation,

on February 10, 2013, was admitted to the NIH intensive care unit, given intravenous

antiarrhythmic drugs, underwent an echocardiogram and a failed cardioversion, given two

days of intravenous amiodarone, and cardioverted again, this time successfully. Id. Dr.

Shamburek acknowledged that this was a serious adverse event, although there is no


                                               6
        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 7 of 31



evidence of a serious adverse event report having been made to the FDA, much less

whether it was attributable or not attributable to recombinant LCAT enzyme. Id. Under

the Protocol, where there is a temporal relationship to the investigational product

administration, a serious adverse event cannot be classified as unrelated. Id. If Mr. Ward

were to suffer a severe adverse event, the study was to be put on hold, “regardless of

whether it is attributed to ACP-501 (unless it is caused by an accident that could not

reasonably be attributable to the drug.).” Id. Dr. Schaefer referred Mr. Ward to a

cardiologist in Massachusetts for monitoring. Id.

       On April 4, 2013, when he was admitted for his tenth infusion, he presented febrile

with a viral syndrome, chills, and fatigue. Id., ¶ 60. He was administered the recombinant

LCAT enzyme infusion, even though febrile illness within five days of dosing falls within

the Protocol Exclusion Criteria. Id.

G. Dr. Schaefer draws Mr. Ward’s blood and MedImmune purchases AlphaCore.

       Dr. Schaefer drew samples of Mr. Ward’s blood at his laboratory at the Boston Heart

Diagnostics Corporation on November 9, 2012, January 2, 2013, February 21, 2013, March

2, 2013, March 16, 2013, March 29, 2013, April 26, 2013, June 7, 2013, June 15, 2013, July

22, 2013, July 29, 2013, and November 13, 2013. Id., ¶ 72. Dr. Schaefer never obtained Mr.

Ward’s written consent for these draws, and he had no NIH IRB approval for these draws.

Id. On the order sheet for each test performed on those samples drawn from Mr. Ward, Dr.

Schaefer indicated “Research” on the header of each order sheet, and in the insurance

information and self-pay fields. Id. Dr, Schaefer’s initial blood draw results showed a mean

increase of 88 % HDL and continued worsening of kidney functions. Id.

       On March 16, 2013, Dr. Schaefer first sent the data from the Boston Heart

Diagnostics Corporation blood draws of Mr. Ward showing these results to Bruce Auerbach

and Brian Krause of AlphaCore Pharma, LLC. Facts, ¶ 80. On April 3, 2013, eighteen days



                                              7
        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 8 of 31



later, it was announced that MedImmune, LLC, a subsidiary of AstraZeneca

Pharmaceuticals, LP, had purchased AlphaCore Pharma, LLC. Id., ¶ 78. Dr. Remaley

reported that the acquisition took place based in part on the results of the protocol treating

a single patient with FLD with recombinant LCAT. Id.

H. Dr. Schaefer lobbies for a new Protocol.

       Meanwhile, Dr. Schaefer sought to have the Protocol revised to include him as a

Physician Co-Investigator infusing the recombinant LCAT enzyme in his clinic during a

Protocol extension period. On June 28, 2013 Dr. Schaefer asked Dr. Remaley to “send me

the protocol so that we can submit for approval and begin treating Ed here in Boston once

new enzyme becomes available.” Id., ¶ 37. Dr. Remaley sent to Dr. Schaefer the second

draft Protocol that had identified Dr. Schaefer as the Physician Co-Investigator. Id. Dr.

Remaley also and tried to schedule a conference with AstraZeneca regarding “the future

plans of treating Ed in Boston.” Id.

I. Mr. Ward enters dialysis and withdraws from the Protocol.

       On July 10, 2013, Mr. Ward’s nephrologist recommended that Mr. Ward needed to

go on dialysis. Dr. Schaefer noted that Mr. Ward’s kidney function had continued to decline

and he had increasing fatigue. Id., ¶ 70. His hemodialysis was delayed due to the Protocol.

Id. Still seeking to have the Protocol revised to include him as a Physician Co-Investigator,

Dr. Schaefer wrote on August 20, 2013, “My understanding is that the patient will continue

therapy at the lower dose every two weeks until the enzyme runs out, and that as soon as

new enzyme became available he would be a candidate for the enzyme in order to see if we

can get him off dialysis.” Id., ¶ 37. However, by September 30, 2013, Dr. Schaefer “decided

that it is no longer worthwhile that [Mr. Ward] get any more therapy at NIH,” as “I do not

feel he gains anything further by continuing.” Id., ¶ 63.

J. Dr. Schaefer attempts co-publication and contracts with AstraZeneca


                                              8
        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 9 of 31



Pharmaceuticals LP and MedImmune, LLC (“MedImmune, LLC”).

       Dr. Schaefer proposed to Dr. Remaley co-authorship of an article based on Mr.

Ward’s blood samples drawn at Boston Heart Diagnostics Corporation after the

recombinant enzyme infusions at the NIH, on March 16, 2013, August 20, 2013, October 16,

2013, April 17, 2014, January 20, 2015, and April 28, 2015. Id., ¶ 76.

       Dr. Schaefer also proposed a second paper to co-publish with Dr. Remaley, and the

Protocol was amended to that proposal to add: “Coded samples from time points will be sent

to Dr. Ernst Schaefer.” Id., ¶¶ 38, 76. But, the sharing of those samples with a third co-

author who was not added to the Protocol was investigated and found to violate the

Protocol, and any use of the data by Dr. Schaefer or his co-author was prohibited. Id., ¶ 76.

       Dr. Schaefer also developed a contractual relationship with MedImmune, LLC, the

acquirer of AlphaCore Pharma LLC, the manufacturer of the recombinant LCAT enzyme

with which Mr. Ward was infused. On January 23, 2014, March 20, 2014, and April 3, 2014,

Dr. Schaefer wrote Sotirios Karathanasis of MedImmune, LLC to inquire as to the status of

LCAT enzyme replacement for LCAT deficient patients and to propose a screening method

for patients with LCAT deficiency, “resulting in a potential collaboration between Boston

Heart Diagnostics, MedImmune, and the Dyslipidemia Foundation.” Id., ¶ 82.

       On November 7, 2014, Dr. Schaefer, executed a Clinical Research Agreement with

MedImmune, LLC “support research exploring homozygous or compound heterozygous

lecithin:cholesterol acyltransferase (LCAT) Deficiency in HDL Deficiency.” Id., ¶ 82. That

Agreement provided that Boston Heart Diagnostics Corporation was due $ 150,000.00 and

the Cardiovascular Nutrition Laboratory at Tufts University, where Dr. Schaefer is a

Senior Scientist, was due $ 25,300.00 Id. Dr. Schaefer and Sotirios Karathanasis of

MedImmune, LLC later published the results of their research into FLD and the causes of

other severe HDL deficiencies. Id., ¶ 91.



                                              9
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 10 of 31



K. Mr. Ward suffers recurrent stenosis and brings suit.

       Dr. Schaefer wrote that, during the Protocol, Mr. Ward “began having more and

more problems with his veins because of all the venipunctures he had been subjected to at

the NIH.” Id., ¶ 50. Mr. Ward, who experienced recurrent access failures, stenosis, and

thromboses in a series of hemodialysis fistulae that required surgical intervention on July

22, 2014, January 6, 2015, August 31, 2015, October 22, 2015, June 3, 2016, July 22, 2016,

and October 17, 2017. Id.

       On July 28, 2016, Mr. Ward filed suit against Dr. Schaefer, Drs. Remaley and

Shamburek, Bruce Auerbach, AlphaCore Pharma, LLC, MedImmune, LLC, and

AstraZeneca Pharmaceuticals, LP. Dkt. 27 at 7. Dr. Schaefer moved for a medical

malpractice tribunal, which motion was granted. Dkts. 63, 77. The medical malpractice

tribunal found that “the evidence presented, if properly substantiated, is sufficient to raise

a legitimate question of liability appropriate for judicial inquiry.” Dkt. 85.

II. ARGUMENT

A. Summary Judgment Must Be Denied on Count I Because There Are Numerous
Issues of Material Fact Concerning Dr. Schaefer’s Fraud

       Mr. Ward alleges in Count I of the Complaint that Dr. Schaefer fraudulently

induced him to participate in the ACP-501 Protocol by: representing that ACP-501 would

effectively reverse his advanced kidney disease; that a lower dose of ACP-501 was optimal

and that the manufacturer would produce more for Mr. Ward to receive a higher dose;

failing to explain the Protocol was not therapeutic, but for research; failing to disclose the

financial and professional motives and conflicts of the Protocol. Facts, ¶ 2.

       To recover for fraud under Massachusetts law, a plaintiff must allege and prove that

the Defendant (1) made a false representation of a material fact, (2) with knowledge of its

falsity, (3) for the purpose of inducing the plaintiff to act on the representation, (4) that the




                                               10
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 11 of 31



plaintiff reasonably relied and (5) acted upon it to his damage and detriment. Rodi v.

S.N.E. Sch. Of Law, 532 F.3d 11, 15 (1st Cir. 2008). “A failure to disclose material facts may

constitute a false representation if a duty to disclose exists.” Rohm & Haas Elec. Materials,

LLC v. Electrical Circuit Supplies, Inc., 759 F.Supp.2d 110, 119 (D. Mass. 2010) (Tauro, J.).

       Under Massachusetts law, a “physician owes to his patient the duty to disclose in a

reasonable manner all significant medical information that physician possesses or

reasonably should possess that is material to an intelligent decision by the patient whether

to undergo a proposed procedure.” Harnish v. Children’s Hospital Medical Center, 387

Mass. 152, 155 (1982). “[A] party who discloses partial information that may be misleading

has a duty to reveal all the material facts he knows in order to avoid deceiving the other

party.” V.S.H. Realty, Inc. v. Texaco, Inc., 757 F.2d 411, 414 (1st Cir. 1985).

       Examples of disputed issues of material fact concerning Count I include: whether

Dr. Schaefer’s repeated representations to Mr. Ward prior to and during the Protocol about

ACP-501, see Facts, ¶¶ 25, 30, 32, 34, were false, known to be false by Dr. Schaefer, and

made to induce Mr. Ward to enroll in the Protocol to receive infusions of ACP-501, or for

some other purpose; and whether Mr. Ward’s reliance on Dr. Schaefer’s representations to

him was reasonable, see Facts, ¶ 17, and resulted in his injuries, see Facts, ¶¶ 50, 59, 71.

These material factual disputes precludes summary judgment. Accordingly, Defendant's

motion for summary judgment should be denied as to Count I of the Complaint.

1. Dr. Schaefer falsely represented and failed to disclose material facts about the
Protocol to Mr. Ward.

       As an initial matter, Dr. Schaefer in his motion for summary judgment avoids the

allegations of Mr. Ward’s Complaint regarding Dr. Schaefer’s conduct alleged to have

fraudulently induced Mr. Ward. See Doc. 190-2 at 8-9. The Complaint alleges that Dr.

Schaefer fraudulently induced Mr. Ward to participate and remain in the Protocol by: [1]




                                               11
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 12 of 31



representing ACP-501 would effectively reverse his advanced kidney disease; [2]

representing a lower dose of ACP-501 was optimal and AlphaCore Pharma, LLC would

produce ACP-501 at a higher dose; [3] failing to disclose the Protocol was for research and

was not therapeutic; [4] failing to disclose financial and professional motives and conflicts of

interest for the Protocol. Facts, ¶ 1. Dr. Schaefer does not argue that there is no genuine

dispute of material regarding these factual allegations of the Complaint, because he cannot.

Accordingly, summary judgment must be denied.

a. Misrepresentations

       First, Dr. Schaefer represented to Mr. Ward in person that ACP-501 would

effectively reverse Mr. Ward’s advanced kidney disease, Facts, ¶ 32, and also represented

the same in writing to Mr. Ward on the following dates: [1] use of recombinant LCAT may

be a promising strategy “to prevent or reduce the renal insufficiency that can be observed in

LCAT deficient patients,” December 2011, Facts, ¶ 25; [2] “The therapy of choice is enzyme

replacement,” September 25, 2012, Facts, ¶ 30; [3] “this very important and potentially life-

saving therapy for patients with documented homozygous familial LCAT deficiency.”

September 27, 2012, Facts, ¶ 34; and [4] “replacement therapy [] should help prevent [Mr.

Ward’s] kidneys from failing,” Facts, ¶ 34. Mr. Ward also testified that Dr. Schaefer made

this representation to him prior to his enrollment in the Protocol. Facts, ¶ 32.

       Indeed, Dr. Schaefer continued to represent that recombinant LCAT would reverse

Mr. Ward’s advanced kidney disease after Mr. Ward enrolled in the Protocol. On July 15,

2013, when Mr. Ward was placed on a lower dose, Dr. Schaefer wrote Dr. Remaley and Mr.

Ward, requesting an update on the status of manufacturing more enzyme at a higher dose,

“otherwise Ed may end up on dialysis.” Id. ¶ 37. On August 20, 2013, after Mr. Ward was

placed on dialysis, Dr. Schaefer wrote Dr. Remaley and Mr. Ward again regarding new

enzyme, “in order to see if we can get [Mr. Ward] off dialysis.” Id. This continued even after



                                              12
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 13 of 31



Mr. Ward had withdrawn from the Protocol. On August 14, 2014, Dr. Schaefer

corresponded with Sotirios Karathanasis of MedImmune, LLC, the acquirer of AlphaCore

Pharma, LLC and the manufacturer of the recombinant LCAT enzyme, and Mr. Ward,

discussing infusing Mr. Ward with new enzyme at the low dose to “improve his kidney

disease or have him be dialyzed less frequently.” Id., ¶ 82.

       Second, Dr. Schaefer represented that new enzyme would be produced at a higher

dose when he corresponded with Dr. Remaley and Mr. Ward on July 15, 2013 and August

20, 2013, and August 14, 2014, expressing that a higher dose could either prevent, remove,

or reduce the need for dialysis, respectively. Facts, ¶¶ 37, 82.

       Dr. Schaefer does not address these misrepresentations, and only addresses the

misrepresentations contained within an affidavit filed by Mr. Ward in opposition to Dr.

Schaefer’s motion for a medical malpractice tribunal. Doc. 190-2 at 8-9, 12. Those

statements concern certain of Dr. Schaefer’s misrepresentations and omissions. Id. Dr.

Schaefer purports to identify five representations to Mr. Ward from the affidavit, including:

              1) he did not need to go on dialysis; 2) ACP-501 would reverse
              his kidney disease, 3) ACP-501 was “good-to-go” but was not
              yet widely available because of “bureaucratic entanglements”;
              4) ACP-501 was only available at the NIH through a special
              protocol called compassionate use; and 5) Mr. Ward would have
              to travel to the NIH to begin ACP-501 treatment with NIH
              doctors until arrangements were completed to enable him to
              receive ACP-501 therapy by Dr. Schaefer in Massachusetts

Doc. 190-2 at 8-9.

       As to (1), Mr. Ward actually testified in his affidavit: “Dr. Valerie Price

recommended that dialysis treatments begin. Dr. Schaefer advised me not to go on

dialysis,” not that Mr. Ward did not need dialysis. Doc. 190-5 at 2. As to (2), Dr. Schaefer

did make misrepresent that ACP-501 would reverse Mr. Ward’s kidney disease. See § II(A)

(1)(a), supra. In spite of these written misrepresentations, Dr. Schaefer claims that he




                                               13
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 14 of 31



“specifically asked the NIH providers to provide Ward with realistic expectations, as he did

“not want to raise any false hopes.” Doc. 190-2 at 10. (emphasis original). However, Dr.

Schaefer actually wrote, “please let us know when you think the recombinant LCAT

therapy will become available for this patient. He is ready anytime. Please be realistic - I do

not want to raise any false hopes.” Facts, ¶ 32. Dr. Schaefer was inquiring as to when

recombinant LCAT would be available for Mr. Ward, not whether it would be effective in

reversing his kidney disease. As to (3), ACP-501 was not “good-to-go,” as Mr. Ward was the

first human to receive more than one infusion and the first human with FLD to receive an

infusion. See Doc. 190-13. As to (4), ACP-501 was not only available through the Protocol in

which Mr. Ward enrolled; it was also available through a clinical trial for cardiovascular

patients. Facts, ¶ 27. As to (5), there were no arrangements ever completed to enable Mr.

Ward to receive ACP-501 therapy by Dr. Schaefer in Massachusetts. See Ex. 24 at 60.

b. Omissions

       Third, Dr. Schaefer failed to disclose the Protocol was for research only and was not

therapeutic. Mr. Ward was Dr. Schaefer’s patient, and Dr. Schaefer repeatedly

characterized Mr. Ward as his patient. Facts, ¶ 30, 59, 76. Dr. Schaefer accordingly owed

him a duty to disclose in a reasonable manner all significant medical information that a

physician possesses or reasonably should possess that is material to an intelligent decision

by the patient whether to undergo a proposed procedure. Harnish, supra at 155. As set

forth above, § II(A)(1), supra at 12, Dr. Schaefer knew that it was unlikely Mr. Ward’s

kidney disease would be reversed by recombinant LCAT and that it was therefore unlikely

to be therapeutic for Mr. Ward. He did know, however, that Dr. Remaley and Bruce

Auerbach of AlphaCore Pharma, LLC were researching applications of recombinant LCAT

as a therapy after meeting them at the European Atherosclerosis Society Meeting. Facts, ¶

28.



                                              14
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 15 of 31



       Fourth, Dr. Schaefer failed to disclose financial and professional motives and

conflicts of interest for the Protocol. Dr. Schaefer’s case report of Mr. Ward’s diagnosis

disclosed NIH research funding. Facts, ¶ 8. AlphaCore Pharma, LLC, the original

manufacturer of the enzyme, had entered into a Cooperative Research and Development

Agreement with Dr. Remaley and the NHLBI. Id., ¶ 23. Dr. Remaley knew that AlphaCore

Pharma, LLC intended to be acquired by another company. Id., ¶ 78. Dr. Schaefer intended

to and attempted co-publication with Drs. Shamburek and Remaley regarding the Protocol.

Id., ¶ 76. MedImmune, LLC, the acquirer of AlphaCore Pharma, LLC, entered into a

Clinical Research Agreement with Dr. Schaefer. Id., ¶ 82. Dr. Schaefer attempted co-

publication with Drs. Shamburek and Remaley, and co-published with MedImmune, LLC.

Id. These facts were known to Dr. Schaefer, material to Mr. Ward’s decision to enroll in the

Protocol, and never disclosed to Mr. Ward. See also § II(B), infra.

       Again, Dr. Schaefer only addresses the omissions set forth in Mr. Ward’s Affidavit,

rather than his complaint. He first argues, in misapprehension of Kannavos v. Annino, 356

Mass. 42, 46-8 (1969) that “Massachusetts law does not recognize liability for

nondisclosure.” Doc. 190-2 at 12-3. Kannavos, however, held that there was no liability for

“bare nondisclosure,” absent that “the plaintiff stood in a position of confidence toward or

dependence upon the Defendant” or otherwise had “a peculiar duty to speak.” Kannavos,

supra at 47. As set forth in Harnish, supra at 155 and Rohm, supra at 119, there is liability

for nondisclosure where there is a duty to disclose, as here in the doctor-patient

relationship. Next, he argues that because Mr. Ward was aware he was one of the first

individuals to receive recombinant LCAT, and because he signed the Informed Consent

document Dr. Schaefer is not liable for nondisclosure. Doc. 190-2 at 13. As set forth in §

II(B), infra, however, Dr. Schaefer does not address, because he cannot, that he failed to

disclose to Mr. Ward that “1) ACP-501 was not designed or created to treat patients with



                                              15
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 16 of 31



LCAT deficiency.” See id. at 12-13. Based on the foregoing disputed issues of material fact,

summary judgment must be denied.

2. Dr. Schaefer knew his representations about the Protocol to Mr. Ward were
false.

       Dr. Schaefer knew it was false that recombinant LCAT would effectively reverse Mr.

Ward’s kidney disease. Despite repeatedly making that representation, Dr. Schaefer

testified that, in his view, it was unlikely that this “would reverse his disease, but it might

stabilize it.” Doc. 190-6 at 19, lns. 69:22- 70:5. Dr. Schaefer testified that he “might have”

discussed with Mr. Ward whether renal disease could be reversed by recombinant LCAT

enzyme “once or twice, but I think his kidney doctors had already put a fistula in. So he is a

smart guy. He knew what was going on.” Doc. 190-7 at 12, lns. 265:5-11.

       Further, Dr. Schaefer represented that new enzyme would be produced at a higher

dose when he corresponded with Dr. Remaley and Mr. Ward on July 15, 2013 and August

20, 2013, and August 14, 2014, expressing that a higher dose could either prevent, remove

or reduce the need for dialysis, respectively. Facts, ¶¶ 37, 82. Dr. Schaefer continued to

make this representation despite the fact that Dr. Remaley, Dr. Shamburek and Sotirios

Karathanasis of MedImmune LLC all expressed that they did not expect Mr. Ward’s kidney

damage could be reversed. See 190-13 at 11; id. ¶ 82. Dr. Schaefer knew that these

representations were false. Accordingly, summary judgment must be denied.

3. Dr. Schaefer misrepresented facts about the Protocol to induce Mr. Ward.

       To recover for fraud under Massachusetts law, a plaintiff must allege and prove that

the Defendant misrepresented material facts “for the purpose of inducing the plaintiff to

act on the representation.” Rodi, at 15 (emphasis added). It does not require Mr. Ward to

establish, as Dr. Schaefer argues, that Mr. Ward was induced by Dr. Schaefer to act. Doc.

190-2 at 11.




                                               16
          Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 17 of 31



          In any event, drawing all inferences in the light most favorable to Mr. Ward, a

reasonable juror could find that Dr. Schaefer misrepresented that recombinant LCAT

available at the NIH would reverse Mr. Ward’s kidney disease, in order to induce Mr. Ward

to enroll at the NIH in the Protocol and receive infusions of that recombinant LCAT.

Equally, a reasonable juror could find that Dr. Schaefer misrepresented that AlphaCore

Pharma, LLC would manufacture a higher dose of recombinant enzyme in order to induce

Mr. Ward to continue participating in the Protocol. Summary judgment must be denied.

4. Mr. Ward detrimentally relied on Dr. Schaefer’s false representations.

          Mr. Ward testified that he relied on Dr. Schaefer’s expert advice regarding

treatment at the NIH. Facts, ¶17. Mr. Ward’s reliance on Dr. Schaefer’s advice and

representations regarding treatment of Mr. Ward’s lipid disorder was reasonable in view of

Dr. Schaefer’s extensive publications in the field of lipidology and his understanding of Dr.

Schaefer as a foremost expert in Mr. Ward’s condition. Id.

           Concerning the detriment to Mr. Ward, the article publishing the Protocol results

stated that hemodialysis was delayed during the Protocol. Facts, ¶ 70. Dr. Schaefer wrote

that Mr. Ward suffered “more and more problems with his veins because of all the

venipunctures he had been subjected to at the NIH.”7 Id., ¶ 50. Mr. Ward testified he was

subjected to 731 venipunctures. Id. After participating in the Protocol, Mr. Ward suffered

recurrent access failures, stenosis and thromboses in a series of hemodialysis fistulae that

required surgical intervention. Id. Mr. Ward suffered atrial fibrillation during the Protocol

after infusion, and under the Protocol that atrial fibrillation could not properly be classified

as unrelated. Id., ¶ 59. Mr. Ward further testified that under the Protocol, he spent 138

days at the NIH; experienced painful, extended blood draws interrupted by clotting;

experienced and experiences depression and trauma; as well as the ongoing medical


7   This is admissible against Dr. Schaefer s an opposing party’s statement. See F.R.E. 801(d)(2)(A).


                                                    17
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 18 of 31



interventions required to address atrial fibrillation and fistulae failures after his

participation in the Protocol. Id., ¶ 50.

       Drawing all inferences in the light most favorable to Mr. Ward, a reasonable juror

could find that the Dr. Schaefer falsely represented or failed to disclose material facts to

Mr. Ward about the Protocol known to Dr. Schaefer to be false, to induce Mr. Ward to

participate in the Protocol, and upon which Mr. Ward relied. Summary judgment should

therefore be denied as to Count I of the Complaint. Rodi, supra at 15.

B. Summary Judgment Must Be Denied on Count II Because There Are
Numerous Issues of Material Fact Concerning Dr. Schaefer’s Breach or Lack of
Informed Consent

       Mr. Ward alleges in Count II that Dr. Schaefer failed to reasonably and adequately

disclose and explain the risks and complications of the Protocol, the unproven nature and

effectiveness of the treatment, and the financial and professional interests and conflicts

concerning the development of ACP-501, the unique nature of Mr. Ward’s blood and tissue,

and the inability to prove the effectiveness of ACP-501 without the use of Mr. Ward’s tissue.

Doc. 190-4 at 21-22.

       Defendant misconstrues Massachusetts law regarding informed consent, which

provides: a “physician owes to his patient the duty to disclose in a reasonable manner all

significant medical information that physician possesses or reasonably should possess that

is material to an intelligent decision by the patient whether to undergo a proposed

procedure.” Harnish v. Children’s Hospital Medical Center, 387 Mass. 152, 155 (1982). For a

plaintiff to prevail on a theory of informed consent, “(1) the physician must have a duty to

disclose the information at issue to the patient, and (2) the breach of that duty must be

causally related to the patient's injury.” Bradley v. Sugarbaker, 809 F.3d 8, 16 (1st Cir.

2015) (quoting Halley v. Birbiglia, 390 Mass. 540, 458 (1983)). Under the duty inquiry, [1] a

sufficiently close doctor-patient relationship must exist; [2] the doctor knows or reasonably



                                               18
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 19 of 31



should know the information subject to disclosure; [3] the doctor should reasonably

recognize that the information is material to the patient's decision; and [4] the doctor must

fail to disclose the subject information to the patient. Bradley, supra at 16, quoting Halley,

supra at 548.

       Dr. Schaefer does not dispute that he failed to obtain informed consent from Mr.

Ward, but argues that he had no duty to do so, as Dr. Shamburek did. Doc. 190-2 at 9-11.

Examples of disputed issues of material fact concerning Count II therefore include: whether

Dr. Schaefer, as Mr. Ward’s doctor, see Facts ¶¶ 30, 59, 76, had a duty to disclose any

information about the Protocol to Mr. Ward, and whether Mr. Ward otherwise provided

informed consent to participation in the Protocol, see Facts ¶¶ 48-50. These material factual

disputes preclude summary judgment. Accordingly, Defendant's motion for summary

judgment should be denied as to Count II of the Complaint.

1. Dr. Schaefer had a duty to obtain informed consent from Mr. Ward.

       Dr. Schaefer argues that he had no duty to obtain informed consent from Mr. Ward

because it is “long settled in Massachusetts that only one physician is responsible for

obtaining informed consent,” citing Harnish, supra and Grassis v. Retik, 25 Mass. App. Ct.

595, 604, 521 N.E.2d 411, 416 (1988). Neither case so held. In Harnish, a plaintiff

underwent tumor removal surgery and sued the surgeon, as well as two assistant surgeons

that performed the surgery, one of whom discussed with the plaintiff the potential

consequences, risks, and side effects of the surgery, Harnish, supra at 244-5. The Medical

Malpractice Tribunal found that the plaintiff’s offer of proof was insufficient to raise a

question for judicial inquiry. Id., at 153. On appeal, the Supreme Judicial Court reversed as

to the surgeon and the assistant surgeon who discussed the risks of surgery with the

patient, but affirmed as to the second assistant surgeon. Id. at 159. The Court focused on

the scope of the second assistant surgeon’s participation as an assistant and held: “It would



                                              19
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 20 of 31



not be reasonable to require all of the individuals who only assist in the operating room to

obtain the informed consent of the patient.” Harnish, supra at 159. Similarly, in Grassis,

the Court entered a directed verdict on informed consent for an assistant surgeon, who was

“not shown to stand in such a relation to the parents [of the pediatric patient] that he would

be bound to inform them of the risks.” Grassis, supra at 604. Dr. Schaefer’s relationship

with Mr. Ward here was totally different.

       Here, the Medical Malpractice Tribunal has already determined that Mr. Ward’s

allegations of lack of informed consent as to Dr. Schaefer were appropriate for judicial

inquiry, and Dr. Schaefer was unquestionably more involved than the second assistant

surgeon in Harnish or the assistant surgeon in Grassis. Mr. Ward was Dr. Schaefer’s

patient, Facts, ¶¶ 30, 59, 76; Dr. Schaefer diagnosed Mr. Ward with FLD, Facts, ¶ 18; Dr.

Schaefer referred Mr. Ward to the NIH, Facts, ¶ 34; Dr. Schaefer was originally included in

the Protocol, Facts, ¶ 37; Dr. Schaefer made all travel arrangements for Mr. Ward, Facts,

¶¶ 76, 80; Dr. Schaefer regularly communicated with Dr. Remaley regarding Mr. Ward’s

participation in the Protocol prior to and after Mr. Ward’s enrollment, Facts, ¶ 30; Dr.

Schaefer obtained blood samples from Mr. Ward without written informed consent or

separate IRB approval and shared those results, Facts, ¶ 72; Dr. Schaefer used that

information in an article he planned to publish, Facts, ¶ 76.

       Dr. Schaefer does not contest that information about the Protocol was material to

Mr. Ward’s decision, or that he failed to disclose that information to Mr. Ward and obtain

Mr. Ward’s informed consent, because he only argues that Dr. Shamburek, not he, had a

duty. Doc. 190-2 at 15. But, Dr. Schaefer had an extremely close doctor-patient relationship

with Mr. Ward, and having received and revised the Protocol, he knew or reasonably should

have known the information about the Protocol that should have been disclosed to Mr.

Ward. Accordingly, Dr. Schaefer had a duty to disclose information about the Protocol to



                                             20
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 21 of 31



Mr. Ward.

2. In any event, Dr. Shamburek failed to obtain informed consent from Mr. Ward.

       Dr. Schaefer’s only argument is that Dr. Shamburek obtained informed consent from

Mr. Ward. First, Mr. Ward testified he did not remember reviewing the Informed Consent

document with Dr. Shamburek. Facts, ¶ 52.

       Second, the Informed Consent document failed on multiple counts to serve the

required purpose of human subject protection. Facts, ¶ 48. The Informed Consent

improperly made care contingent on research participation; it was not obtained before

study-related procedures began; it included false hope and biased language, including “the

hope that it will increase HDL and reverse the corneal opacities, anemia, and protein in the

urine and/or kidney dysfunction” and the hypothesis that “that the clinical problems in FLD

can be prevented or even reversed by replacing the defective enzyme.” Id.

       The Informed Consent further failed to explain clearly the details of the study

conduct, including Dr. Schaefer’s role as the home physician; failed to disclose the financial

conflicts of interest between Dr. Remaley and AlphaCore Pharma, LLC; it failed to

accurately describe compensation to Mr. Ward; it made the false promise of an extension

study, although there was no plan in place; it inadequately discussed treatment

alternatives, including hemodialysis; and it failed to include assessment of Mr. Ward’s

capacity to provide informed consent. Id.

       The Informed Consent did not set out all the risks and discomforts of the Protocol to

Mr. Ward. Id., ¶ 50. Nor did it set forth all the procedures that would be performed on Mr.

Ward. Id., ¶ 48-9. “A doctor who proposes an experimental course of treatment must not

only tell the patient about the treatment and its consequences, but must also inform the

patient that he is conducting an experimental treatment and that the patient is part of a

study.” Heinrich v. Sweet, 308 F.3d 48, 69 (1st Cir. 2002). “The doctor must not only tell the



                                              21
        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 22 of 31



patient the known risks of the treatment, as he would in a conventional setting, but must

also inform the patient that there may be unknown risks.” Id.8 A reasonable juror could

find that Mr. Ward’s informed consent was never obtained. Accordingly, the motion for

summary judgment should be denied as to Count II. Bradley, supra at 16.

C. Summary Judgment Must Be Denied on Count III Because There Are
Numerous Issues of Material Fact Concerning Dr. Schaefer’s Unjust Enrichment

        In Count III of the Complaint, Mr. Ward alleges that his participation in the

Protocol and its results conferred a significant benefit on Dr. Schaefer, who had knowledge

of that benefit and unjustly retained it. Doc. 190-4 at 22-23.

        To succeed on a claim for unjust enrichment, a plaintiff must show (1) a benefit

conferred upon defendant by plaintiff, (2) an appreciation or knowledge by defendant of the

benefit, and (3) that acceptance or retention of the benefit under the circumstances would

be inequitable without payment for its value. Massachusetts Eye & Ear Infirmary v. QLT

Phototherapeutics, Inc., 552 F.3d 47, 57 (1st Cir.2009).

        Dr. Schaefer challenges the first element of a claim for unjust enrichment, arguing

that Mr. Ward cannot prove that Dr. Schaefer received any benefit from Mr. Ward or his

involvement in the NIH Protocol. Doc. 190-2 at 16. Examples of disputed issues of material

fact concerning Count III therefore include: whether Dr. Schaefer’s publications about Mr.

Ward and a research contract with MedImmune, LLC, to research conditions like Mr.

Ward’s, see Facts, ¶¶ 8, 82, 91, constituted benefits, and whether Dr. Schaefer knew they

were benefits. These material factual disputes preclude summary judgment. Accordingly,

Defendant's motion for summary judgment should be denied as to Count III of the


8 Heinrich, supra at 69 (citing Moore v. Regents of Univ. of Cal., 51 Cal.3d 120(1990)) (holding that in
obtaining a patient's consent to a procedure, “a physician must disclose personal interests unrelated
to the patient's health, whether research or economic, that may affect the physician's professional
judgment”); 1 S.E. Pegalis & H.F. Wachsman, American Law of Medical Malpractice 2d § 4:1, at
185–86, 189 (1992) ( “When human research is being conducted, standards governing disclosure are
considerably different from those in the therapeutic setting.”)).


                                                  22
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 23 of 31



Complaint.

1. Mr. Ward conferred benefits on Dr. Schaefer.

a. Publications.

       Dr. Schaefer testified that he “worshipped at the altar of science.” Doc. 190-7 at 12,

lns. 265:1-7. Mr. Ward conferred the benefit of multiple peer-reviewed publications on Dr.

Schaefer. In December 2011 Mr. Ward first conferred on Dr. Schaefer the benefit of

publishing the case report of Mr. Ward’s FLD diagnosis in the Journal of Clinical

Lipidology as “ Homozygous lecithin:cholesterol acyltransferase (LCAT) deficiency due to a

new loss of function mutation and review of the literature.” Facts, ¶ 8.

       In January 8, 2016, next, Mr. Ward conferred on Dr. Schaefer the benefit of

publishing the outcomes of a funded research collaboration with MedImmune, LLC, the

acquirer of AlphaCore Pharma, LLC that resulted from Mr. Ward’s participation in the

Protocol in the Journal of Lipid Research as “Genetic and secondary causes of severe HDL

deficiency and cardiovascular disease”. Id., ¶ 91.

b. Research funding.

       After Mr. Ward’s withdrawal from the Protocol, with Dr. Schaefer’s active

participation in that decision, Dr. Schaefer corresponded with MedImmune, LLC regarding

administration of new enzyme to Mr. Ward. Facts, ¶ 82. During that correspondence, Dr.

Schaefer proposed a Collaborative Research Agreement to Sotirios Karathanasis of

MedImmune, LLC; the Agreement that Dr. Schaefer ultimately executed provided that

Boston Heart Diagnostics Corporation was due $ 150,000.00 in total milestone payments

from MedImmune, LLC, and the Cardiovascular Nutrition Laboratory at Tufts University,

where Dr. Schaefer is a Senior Scientist, was due $ 25,300.00 as a Subcontractor. Id.

c. Testing development.

       Genetics testing is one of the principal income generators for the Boston Heart



                                              23
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 24 of 31



Diagnostics Corporation; the highest income generator is the HDL Map. Id., ¶ 82. Dr.

Schaefer, its Chief Medical Officer, and Boston Heart Diagnostics developed a genetics

panel that tested the LCAT gene. Id., ¶ 91. Further, his collaboration with MedImmune,

LLC was a part of this development. The article Genetic and secondary causes of severe

HDL deficiency and cardiovascular disease was published under the Collaborative Research

Agreement with MedImmune. Id. That article reported that the definitive “diagnosis of the

various forms of severe HDL deficiency must rely on DNA sequencing”―like that included

in the genetics panel he developed for Boston Heart Diagnostics Corporation. Id. It also

included Mr. Ward’s data gathered during the Boston Heart Diagnostics Corporation blood

draws. Id., ¶ 77. All of this work is a part of Dr. Schaefer’s annual performance review at

Boston Heart Diagnostics. Facts, ¶ 82. A reasonable juror could find that Mr. Ward did

confer benefits on Dr. Schaefer. Accordingly, the motion should be denied.

D. Summary Judgment Must Be Denied on Count IV Because There Are
Numerous Issues of Material Fact Concerning Dr. Schaefer’s Violations of the
Due Process Clauses of the United States Constitution and the Constitution and
Declaration of Rights of the Commonwealth of Massachusetts

       In Count IV of the Complaint, Mr. Ward alleges that Dr. Schaefer, acting in concert

by agreement with Dr. Remaley, Dr. Shamburek, and Bruce Auerbach to enroll Mr. Ward

in the Protocol, thereby deprived him of his right to bodily integrity. Doc. 190-4 at 23-24.

       A claim that “medical experimentation conducted under false pretenses by

Government actors can rise to the level of a constitutional violation” of the “right to be free

from invasions of bodily integrity” by establishing the following elements: “(1) a

(government) actor, (2) without obtaining informed consent and utilizing false pretenses to

obtain participation, (3) conducted medical experiments known to have no therapeutic

value and indeed known to be possibly harmful to the subjects.” Heinrich ex rel. Heinrich v.




                                              24
        Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 25 of 31



Sweet, 62 F. Supp. 2d 282, 314 (D. Mass. 1999)(Young, C.J.).9 A private defendant may be

found to have acted under color of law absent direct government action where there is: “(1)

an elaborate financial or regulatory nexus between the defendant and the government, (2)

an assumption by the defendant of a traditional public function, or (3) a symbiotic

relationship involving the sharing of profits.” Id. at 309, (citing Barrios–Velazquez v.

Asociacion De Empleados Del Estado Libre Asociado De Puerto Rico, 84 F.3d 487, 492–94

(1st Cir.1996)).

       Examples of disputed issues of material fact concerning Count IV include: whether

Dr. Schaefer has a symbiotic relationship with the government concerning the sharing of

profits in view of his receipt of funding from the Government and MedImmune, LLC, the

licensee of the Government-owned patent, see Facts, ¶¶ 8, 82; whether Dr. Schaefer failed

to obtain informed consent, see § II(B), supra, and made false representations to induce Mr.

Ward to participate in the Protocol, see § II(A)(1)(a), supra; and whether Dr. Schaefer was

involved in the Protocol and knew it was not therapeutic, see § II(A)(1)(b), supra. These

material factual disputes preclude summary judgment. Accordingly, summary judgment

should be denied as to Count IV.

1. Dr. Schaefer acted under color of law because there is a symbiotic relationship
involving the sharing of profits.

       Dr. Schaefer argues that he is not a Government actor because he is not employed

by or in privity with the Government. Doc. 190-2 at 12-14. But, Dr. Schaefer is a

Government actor because he acted under color of law under a symbiotic relationship

between with the Government involving the Protocol profit sharing. Heinrich, supra at 315.



9 There is no private right of action under the Nuremberg Code, but “[a]t the very least, the
judgment of the Nuremberg Tribunal regarding fundamental legal principles of human subject
experimentation served as an explicit international declaration that the conduct alleged in this case
“shocked the conscience” within the meaning of Justice Frankfurter's words in Rochin.” Heinrich,
supra at, 321.


                                                 25
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 26 of 31



       The patent for the manufacture of recombinant LCAT enzyme is held by the United

States Department of Health and Human Services, of which the NIH is a part. Facts, ¶ 22.

That patent was licensed originally to AlphaCore Pharma, LLC, now its acquirer,

MedImmune, LLC. Id. Under the terms of that license, MedImmune, LLC is to pay

royalties to the NIH for the sales of recombinant LCAT, when it is approved for sale. Doc.

20, ¶ 7. MedImmune, LLC also paid Dr. Schaefer’s corporation and university laboratory

under a Clinical Research Agreement. Facts, ¶ 82. It paid the NIH under a Cooperative

Research and Development Agreement. Id., ¶ 23. The NIH funded Dr. Schaefer’s research

as well. Id., ¶ 8. Accordingly, there is a symbiotic relationship between Dr. Schaefer and the

Government involving the sharing of profits. Heinrich, supra at 315.

       Dr. Schaefer and the Government had a symbiotic relationship regarding the

sharing of profits. As set forth above in § II(B), supra, Dr. Schaefer did not obtain informed

consent; made false representations to induce Mr. Ward to participate in the Protocol, §

II(A)(1), supra; participated in the administration of the Protocol, which he knew was not

therapeutic, § II (A)(1)(b), supra; and, as a result, shared in the profits through the benefits

he and Boston Heart Diagnostics Corporation received, § II(C)(1). A reasonable juror could

find that Dr. Schaefer deprived Mr. Ward of his right to bodily integrity. Accordingly, the

motion should be denied.

E. Summary Judgment Must Be Denied on Count V Because There Are Numerous
Issues of Material Fact Concerning Dr. Schaefer’s Violation of the Massachusetts
Civil Rights Act (“MCRA”), Mass. Gen. Laws. ch. 12, § 11H, I.

       In Count V of the Complaint, Mr. Ward alleges that Dr. Schaefer, Dr. Remaley, Dr.

Shamburek, and Bruce Auerbach, “three of whom were physicians, interfered by threats,

intimidation and coercion, and attempted to do so repeatedly, with Mr. Ward’s exercise and

enjoyment of his due process rights.” Doc. 190-4 at 25.

       “[T]he MCRA contemplates a two-part sequence: [liability may be found where] (1)



                                               26
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 27 of 31



the defendant threatens, intimidates, or coerces the plaintiff, in order to (2) cause the

plaintiff to give up something that [she] has the constitutional right to do.” Thomas v.

Harrington, 909 F.3d 483, 492 (1st Cir. 2018) (quoting Goddard, supra), “[C]oercion” means

“the application to another of such force, either physical or moral, as to constrain him to do

against his will something he would not otherwise have done.” Id. (citation omitted).

       Examples of disputed issues of material fact concerning Count V include: whether

Dr. Schaefer coerced Mr. Ward by committing clear boundary violations, and whether he

did so in order to cause Mr. Ward to give up his constitutional right to bodily integrity and

submit to the Protocol. These material factual disputes preclude summary judgment.

Accordingly, summary judgment should be denied as to Count V.

1. Dr. Schaefer interfered with Mr. Ward’s constitutional rights by coercion.

       Dr. Schaefer exerted pressure on Mr. Ward to participate in the Protocol by

engaging in boundary violations with him. “Committing boundary violations with a patient

may constitute misconduct and/or gross misconduct in the practice of medicine.” Board of

Registration in Medicine v. Julian Abbey, RM-06-962 (Mass. Dept. Admin. Law App. Mar.

7, 2008) (citation omitted). "A physician's professional relationship is compromised when he

fails to maintain proper objectivity and distance from his patients.” Id. “A physician must

take all steps necessary to avoid crossing the boundaries which separate reasonable and

appropriate professional conduct from unacceptable personal relations.” Id.

       Dr. Schaefer engaged in boundary violations with Mr. Ward by: [1] co-publishing an

article reporting Mr. Ward’s FLD diagnosis that Mr. Ward testified he did not co-author; [2]

paying Mr. Ward $500.00 a month to assist in, among other things, publishing a

manuscript on corneal opacification; [3] appointing him the director of the Familial

Dyslipidemia Foundation, which Dr. Schaefer serves as Medical Consultant and Boston

Heart Diagnostics Corporation serves as the Sponsor, and which supports diagnosis and



                                              27
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 28 of 31



research of dyslipidemias like FLD; [4] inviting him to his home for events. Facts, ¶ 53. By

crossing boundaries from separate reasonable and appropriate professional conduct to

unacceptable personal relations, Dr. Schaefer was able to exert control and a moral force on

Mr. Ward, who testified that Dr. Schaefer was a father figure to him. Doc. 190-9 at 17, lns.

65:9-17; see Abbey, supra. At the same time, Dr. Schaefer was advising Mr. Ward not to

proceed with hemodialysis, to obtain treatment with recombinant LCAT at the NIH,

constraining Mr. Ward to enroll in, and remain in, the Protocol.

       A reasonable juror could accordingly find that Dr. Schaefer coerced Mr. Ward by

committing clear boundary violations in order to cause Mr. Ward to give up his

constitutional right to bodily integrity and submit to the Protocol. Accordingly, summary

judgment should be denied as to Count V.

F. Summary Judgment Must Be Denied on Count VI Because There Are
Numerous Issues of Material Fact Concerning Dr. Schaefer’s Civil Conspiracy

       In Count VI of the Complaint, Mr. Ward alleges that Dr. Schaefer, Dr. Remaley, Dr.

Shamburek, “through their peculiar power of coercion over Mr. Ward, as his physicians,

and ACP and its principal, had in enrolling him in the Protocol.” Doc. 190-4 at 25.

       Under the “common design” theory of civil conspiracy, a plaintiff must show: “first, a

common design or an agreement, although not necessarily express, between two or more

persons to do a wrongful act and, second, proof of some tortious act in furtherance of the

agreement.” Thomas v. Harrington, 909 F.3d 483, 491–92 (1st Cir. 2018) “[A]n inference of

an implied agreement [can] properly be drawn from the conduct of two or more parties.” Id.

(citation omitted). Under the “substantial assistance” theory of civil conspiracy, “a person

may be liable in tort if he knows that the conduct of another person constitutes a breach of

duty and gives substantial assistance or encouragement to the other so to conduct himself.”

Id. (citations and alterations omitted).




                                              28
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 29 of 31



          Examples of disputed issues of material fact concerning Count VI include:

whether Dr. Schaefer shared a common design to improperly enroll Mr. Ward in the

Protocol and made misrepresentations in furtherance of that design, see § II(A), supra;

whether Dr. Schaefer knew that his conduct and that of Dr. Remaley and Dr. Shamburek in

enrolling Mr. Ward in the Protocol was a breach of their duties as doctors to obtain

informed consent, see § II(B), supra; and whether Dr. Schaefer provided, by substantial

assistance and encouragement to those doctors by his participation in the Protocol,

including enrolling and maintaining Mr. Ward in the Protocol, see Facts, ¶¶ 18, 34, 37, 72,

80, 76. These material factual disputes preclude summary judgment. Accordingly, summary

judgment should be denied as to Count VI.

1. Dr. Schaefer acted in concert with Dr. Remaley, Dr. Shamburek, and Bruce
Auerbach.

       Dr. Schaefer acted in concert with Dr. Remaley, Dr. Shamburek, and Bruce

Auerbach, meeting with them in June 2010 at the annual European Atherosclerosis

Meeting, Facts, ¶ 28; in November 2012 at the annual American Heart Association

Meeting, Facts, ¶ 34; in January 2013 at the NIH, Facts, ¶ 56. Dr. Schaefer corresponded

with them extensively regarding enrolling Mr. Ward in the Protocol, which originally

designated Dr. Schaefer as a Physician Co-Investigator. Dr. Schaefer was not merely aware

of, but also in agreement with, Dr. Remaley, Dr. Shamburek, and Bruce Auerbach’s design

to enroll Mr. Ward in the Protocol. See Doc. 190-2 at 19. Dr. Schaefer took active steps to

enroll Mr. Ward and secure his ongoing participation in the Protocol, from revising the

Protocol drafts to booking all of Mr. Ward’s travel to the NIH. Facts, ¶¶ 36-8, 76. Evidence

of an agreement can therefore properly be drawn from their conduct. Thomas, supra at 492.

       Like Dr. Schaefer, see § II(A)(3), supra, Drs. Remaley and Shamburek both testified

that they knew at the time Mr. Ward enrolled in the Protocol that damage to his kidney




                                              29
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 30 of 31



cells was permanent, and therefore any reversal of Mr. Ward’s kidney function loss was

“unlikely,” “very, very, very unlikely for the scenario.” Doc. 190-10 at 7-8, lns 24:6-25:8; Doc.

190-11 at 10, lns. 36:13-37:21.

2. Dr. Schaefer gave substantial assistance to Dr. Remaley, Dr. Shamburek and
Bruce Auerbach.

       Dr. Schaefer diagnosed Mr. Ward with FLD Facts, ¶ 18; Dr. Schaefer referred Mr.

Ward to the NIH, Facts, ¶ 34; Dr. Schaefer lobbied legislators and the FDA for approval of

the Protocol, Facts, ¶ 34; Dr. Schaefer was originally included as a Physician-Co-

Investigator and Medical Monitor in the Protocol, and in later drafts of the Protocol

remained the “home physician”, Facts, ¶ 37; Dr. Schaefer obtained blood samples from Mr.

Ward without written informed consent or separate IRB approval and shared these results

with Drs. Shamburek and Remaley and Bruce Auerbach of MedImmune LLC, Facts, ¶¶ 72,

80; Dr. Schaefer used that information in an article he planned to publish about the

Protocol, Facts, ¶ 76. Dr. Schaefer gave substantial assistance to the Dr. Remaley, Dr.

Shamburek and Bruce Auerbach in enrolling and maintaining Mr. Ward on the Protocol.

He, like Dr. Remaley, Dr. Shamburek and Bruce Auerbach, knew that the Protocol was not

therapeutic, but rather was intended to enroll Mr. Ward for the purpose of conducting

research. See § II(A)(3), supra; Doc. 190-10 at 7-8, lns 24:6-25:8; Doc. 190-11 at 10, lns.

36:13-37:21. Dr. Schaefer knew of, and shared, Dr. Remaley, Dr. Shamburek and Bruce

Auerbach’s tortious purpose. See Doc. 190-2 at 19.

       There is sufficient evidence for a reasonable jury to find the existence of a conspiracy

between Dr. Schaefer, Dr. Remaley, Dr. Shamburek, and Bruce Auerbach. Accordingly,

summary judgment should be denied as to Count VI.

IV. CONCLUSION

       For the foregoing reasons, the Motion for Summary Judgment must be denied.




                                               30
       Case 1:16-cv-12543-FDS Document 194 Filed 05/06/20 Page 31 of 31




                                           Respectfully submitted,


                                           The Plaintiff,
                                           EDMUND EDWARD WARD
                                           By his attorney,

                                            /s/ Patrick Clendenen
                                           Patrick T. Clendenen, BBO #564165
                                           Clendenen & Shea LLC
                                           400 Orange Street
                                           New Haven, CT 06511
                                           (203) 787-1183
                                           ptc@clenlaw.com
CERTIFICATE OF SERVICE
       I hereby certify that on the date below I electronically filed this document using the
CM/ECF system which will automatically send email notification of such filing to the
attorneys of record in this matter as identified on the Notice of Electronic Filing (NEF) May
4, 2020.



/s/ Patrick Clendenen
CLENDENEN & SHEA, LLC




                                             31
